Citation Nr: 0332913	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fractured right elbow, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1973 
to September 1977. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Columbia, 
South Carolina, which granted the veteran entitlement to an 
increased rating for history of a fractured right elbow to 10 
percent disabling.  The veteran continued his appeal.

The veteran appeared at a Travel Board hearing in April 1999.  
The veteran's claim was before the Board in June 1999, at 
which time it was remanded for additional development.  In 
October 2002, the Board denied the veteran's claim for 
entitlement to an increased evaluation for service-connected 
residuals of a fractured right elbow, currently evaluated as 
10 percent disabling.  The Board also denied the veteran a 
separate evaluation for arthritis of the right elbow.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2003, the 
Secretary of Veterans Affairs, represented by the Office of 
the General Counsel, and the veteran's attorney, filed a 
document entitled "Joint Motion for Remand."  Thereafter, 
in June 2003, the Court ordered that the motion be granted.  
The Court ordered that the Board's decision that denied an 
increased evaluation for service-connected residuals of a 
fractured right elbow, currently evaluated as 10 percent 
disabling, be vacated and remanded.  
  

REMAND

In the June 2003 Joint Motion for Remand, the Court concluded 
the Board failed to conform to the requirement that VA 
provide adequate notice of the information and evidence 
necessary to substantiate the veteran's claim, pursuant to 
38 U.S.C.A. § 5103(a) as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and 38 C.F.R. § 3.159(b).  The 
Court indicated that VA failed to inform the veteran 
specifically as to what information and evidence was 
necessary to substantiate his claim, and which portion of any 
such information or evidence was to be provided by the 
veteran and which portion must be provided by VA.  

The Court also concluded that the appellant should be 
afforded a new examination that, pursuant to DeLuca v. Brown, 
8 Vet.App. 202 (1995), adequately addresses the extent of 
functional limitation due to pain, including weakness and 
fatigability, and additional functional loss during flare-
ups.  The examination should contain an opinion as to 
"whether pain could significantly limit functional ability 
during flare-ups or where the arm is used repeatedly over a 
period of time."  DeLuca, supra.  The Court also noted that 
the appellant should have been afforded an exam during a 
flare-up.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should communicate to the 
veteran, pursuant to the VCAA, what 
information and evidence is necessary to 
substantiate his claim for entitlement to 
an increased evaluation for service-
connected residuals of a fractured right 
elbow, currently evaluated as 10 percent 
disabling.  The RO must inform the 
veteran which portion of any such 
information and evidence is to be 
provided by the veteran and which 
information and evidence must be provided 
by the RO.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the claim.

3.  The RO must advise the veteran to 
report for treatment at a VA facility 
when he has a flare-up in his service-
connected residuals of right elbow 
fracture.

3.  The veteran should be scheduled for a 
new VA examination by an orthopedic 
physician (who has not previously 
examined the veteran) regarding his 
service-connected residuals of a 
fractured right elbow.  An attempt should 
be made to schedule the examination at a 
time when the veteran is having a flare-
up in his residuals of right elbow 
fracture.  The examiner should address 
the extent of functional limitation due 
to pain, including weakness and 
fatigability, and additional functional 
loss during flare-ups.  If the 
examination cannot be scheduled during a 
flare-up, the examiner should review any 
outpatient reports showing treatment 
during flare-ups and attempt to make his 
assessment based on such reports.

The claims folder, to include all 
evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination so that he/she may 
review pertinent aspects of the veteran's 
medical history.
 
Such tests as the examining physician 
deems appropriate should be performed to 
include any x-rays.  These tests should 
include a complete test of the range of 
motion of the veteran's right elbow.  In 
describing the disability of the right 
elbow, the examiner should answer the 
following questions:
 
a.  What is the veteran's range of 
motion of the right elbow for 
flexion and extension?
 
b.  Does the veteran have ankylosis 
of the right elbow?

c.  Does the veteran have any loss 
of or limitation of supination or 
pronation of the right forearm, and 
if so, what is the degree of such 
loss or limitation?
   
The examiner should also be asked to 
determine whether there are any symptoms 
that affect the range of motion and 
function of the right elbow.  The 
examiner should answer the following 
questions:

d.	Does the veteran's right elbow 
exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right elbow is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should also answer the 
following questions regarding the 
veteran's right elbow:

f.  Does the veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

g.  Does the veteran have an 
ununited fracture of the head of the 
radius?

h.  Does the veteran have either 
malunion or nonunion of the radius 
or ulna?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If it is not feasible to 
answer any of these questions, this 
should be so stated.  

3.  The RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for service-connected 
residuals of a fractured right elbow, 
currently evaluated as 10 percent 
disabling.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to an increased 
evaluation for service-connected residuals 
of a fractured right elbow which includes 
a summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38..



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




